EXHIBIT 10.1
 
 
LOAN AGREEMENT
 
THIS AGREEMENT dated as of December 30, 2011 is between Ivanhoe Energy
Inc.  (the “Borrower”) and Ivanhoe Capital Finance Ltd. (the “Lender”)
 
WHEREAS the Borrower wishes to obtain a bridge loan (the “Loan”) from the Lender
in the amount of Ten Million Dollars ($10,000,000);
 
AND WHEREAS the Borrower intends to use the proceeds of the Loan to fund general
corporate purposes.
 
NOW THEREFORE this Agreement witnesses that in consideration of the mutual
promises, covenants and agreements herein contained, the parties hereby covenant
and agree as follows:
 
PART 1
DEFINITIONS
 
1.1           As used herein, the following terms shall have the meanings set
forth below:
 
“Advance Date” means January 3, 2012.
 
“Applicable Rate” means an annual rate of interest equal to ten percent (10%),
calculated monthly not in advance.
 
“Borrower” means Ivanhoe Energy Inc., a corporation incorporated under the laws
of the Yukon.
 
“Business Day” means each day other than a Saturday, a Sunday or a statutory
holiday in British Columbia.
 
“Event of Default” means: (i) failure of the Borrower to make any principal or
interest payment when due; (ii) the breach of any covenant contained herein and,
if such breach is curable, the expiration of a 30-day period following such
breach during which the same is not cured; or (c) the commencement by the
Borrower of a voluntary proceeding under applicable bankruptcy or insolvency
legislation (“Bankruptcy Laws”) or the commencement by any person or entity of
involuntary proceedings under Bankruptcy Laws against the Borrower that are not
dismissed within sixty (60) days after commencement thereof, or a receiver or
administrator is appointed for or takes charge of all or substantially all of
the property of the Borrower, or the Borrower commences any other proceeding
under any reorganization, arrangement, adjustment of debt, relief of debtors,
dissolution, insolvency or liquidation or similar law of any jurisdiction
whether now or hereafter in effect relating to the Borrower, or the Borrower is
adjudicated insolvent or bankrupt, or any order or relief or other order
approving any such case or proceeding is entered, or the Borrower makes a
general assignment for the benefit of creditors, or any corporate action is
taken by the borrower for the purpose of effecting any of the foregoing.
 
“Governmental Agency” means any applicable national, local, central, federal,
provincial, state, municipal or county government or regional agency and
includes any branch, ministry, department, commission, bureau, board,
administrative or other authority or regulatory body or instrumentality thereof.
 
 
 

--------------------------------------------------------------------------------

 
 
“Indebtedness” means, at the time of determination, the outstanding Principal
Balance, all accrued and unpaid interest thereon and all other amounts owed to
the Lender by the Borrower hereunder.
 
“Lender” means Ivanhoe Capital Finance Ltd., a company incorporating under the
laws of Hong Kong.
 
“Maturity Date” means: (a) the earliest to occur of the following dates: (i) the
date that is one hundred and eighty (180) days following the Advance Date; or
(ii) the date that is thirty (30) days following the date on which a Sunwing
Asset Sale is consummated; or (iii) the date that is thirty (30) days following
the date on which the Borrower obtains a loan or loans from one or more third
parties in an aggregate amount equal to the amount securing the Sunwing
Performance Bond; or (b) such later date as is agreed to in writing by the
parties hereto.
 
“Principal Balance” means the outstanding principal amount of the Loan, from
time to time.
 
“Sunwing Assets” means the consolidated assets of the Borrower’s wholly-owned
subsidiary, Sunwing Holding Corporation.
 
“Sunwing Asset Sale” means any disposition by the Borrower of any Sunwing Assets
for consideration that includes cash in an amount at least equal to the
Indebtedness, determined as of the date that is thirty (30) days following the
date on which such disposition is consummated.
 
“Sunwing Performance Bond” means a performance bond or equivalent instrument in
the amount of $20,000,000 securing the performance by the Borrower’s indirect
wholly-owned subsidiary, Sunwing Zitong Energy Ltd., of its obligations under
the Contract for Exploration, Development and Production in Zitong Block,
Sichuan Basin of the People’s Republic of China dated 19 September, 2002 between
China National Petroleum Corporation and Sunwing Zitong Energy Ltd., as amended
and supplemented by the Supplementary Agreement for Petroleum Contract for
Zitong Block, Sichuan Oilfield of the Peoples Republic of China dated 23
December 2011.
 
PART 2
LOAN
 
2.1           Subject to and upon the terms and conditions herein set forth,
upon the Borrower’s execution and delivery of this Agreement and the Note (as
defined herein), the Lender will, on the Advance Date, advance the Loan to the
Borrower.
 
2.2           The Borrower's obligation to pay the Principal Balance of, and
interest on, the Loan shall be evidenced by a promissory note in the form
attached hereto as Exhibit “A” (the “Note”).
 
PART 3
REPAYMENT
 
3.1           All Indebtedness outstanding hereunder shall be repayable in full
by the Borrower to the Lender on the Maturity Date.
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
3.2           The Borrower shall have the right, at its option, to prepay all or
a portion of the Loan and accrued and unpaid interest without bonus or penalty
prior to the Maturity Date in the manner provided for in Section 3.3. Any such
prepayment will be made in integral multiples of not less than $100,000.
 
3.3           Notice of prepayment shall be given to the Lender not less than
ten (10) days prior to the date fixed for prepayment in the manner provided in
Section 3.2.  Each such notice shall specify the sum to be prepaid, the date
fixed for prepayment and the places of payment and shall state that interest
upon the sum to be prepaid shall cease to be payable from and after the
prepayment date.
 
PART 4
INTEREST
 
4.1           All Indebtedness outstanding hereunder from time to time shall
bear interest from and including the Advance Date, and both before and after
demand, default and judgment, at the Applicable Rate.  The amounts received with
respect to any prepayments pursuant to Section 3.2 shall first be applied by the
Lender to accrued and unpaid interest, and the remainder to the Principal
Balance.
 
PART 5
FACILITY FEES
 
5.1           The Borrow will pay to the Lender, on the Advance Date, a one-time
facility fee of $500,000.
 
PART 6
EVENTS OF DEFAULT
 
6.1           In addition to the other rights and remedies contained herein,
upon the occurrence and during the continuance of an Event of Default, the
Lender may, by notice given in accordance herewith to the Borrower, declare the
Principal Balance and all accrued and unpaid interest thereon to be forthwith
due and payable, without presentment, demand, protest or any other notice of any
kind, all of which are hereby expressly waived by the Borrower, anything
contained herein or in the Note to the contrary notwithstanding.
 
6.2           The rights and remedies of the Lender are cumulative and are in
addition to and not in substitution for any rights or remedies provided by law;
any single partial exercise by the Lender of any right or remedy for a default
or a breach of any term, covenant, condition or agreement contained herein or in
the Note, shall not be deemed to be a waiver of or to alter, affect or prejudice
any other right or remedy or other rights or remedies to which the Lender may be
lawfully entitled for the same default or breach.
 
6.3           The taking of a judgment or judgments or any other action or
dealing whatsoever by the Lender will not operate as a merger of any of the
obligations owing to the Lender or in any suspended payment or affect or
prejudice the rights, remedies and powers, legal or equitable, which the Lender
may have in connection with such obligations.
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
PART 7
DEDUCTION OR WITHHOLDING REQUIREMENTS
 
7.1           If the Borrower is required to deduct or withhold taxes from a
payment to the Lender, it will:
 
 
(a)
make those deductions or withholdings or both;

 
 
(b)
pay to the appropriate Governmental Agency the full amount deducted or withheld
as required by the relevant law;

 
 
(c)
provide the Lender a receipt for each payment provided for in subsection (b);
and

 
 
(d)
increase its payment to the Lender to an amount which will result in the Lender
receiving the full amount which would have been received if no deduction or
withholding had been required.

 
PART 8
MISCELLANEOUS
 
8.1           All payments made by a party to the other party pursuant to this
Agreement shall be made in United States dollars, that at the time of payment is
legal tender for the payment of public and private debts by transfer of
immediately available funds into an account of the payee designated by the payee
in writing to the payor at least two (2) Business Days before the payor makes
such payment.
 
8.2           All notices and other communications given or made in connection
herewith shall be in writing and sent by certified or registered mail, return
receipt requested, or by overnight delivery service, with all charges prepaid,
to the applicable party at the addresses set out below, or by facsimile
transmission (including, without limitation, computer generated facsimile),
promptly confirmed in writing sent by first class mail to the facsimile numbers
and addresses set out below:
 

 
If to the Lender:
8th Floor, Gloucester Tower,

 
The Landmark, 15 Queen’s Road Central,

 
Hong Kong

 
 
Attention: Phil Evans
Facsimile: +65 6622 8680

 
 

 
If to the Borrower:
Suite 654 – 999 Canada Place

 
Vancouver, British Columbia

 
V6C 3E1

 
 
Attention: Beverly Bartlett
Facsimile: 1.604.682.2060

 
 
- 4 -

--------------------------------------------------------------------------------

 
 
8.3           The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.  The word “dollar” or the symbol “$” shall be deemed to mean the
currency of the United States of America.
 
8.4           This Agreement shall be governed by and construed in accordance
with the laws of British Columbia.
 
8.5           This Agreement may be executed in one or more counterparts, and by
the different parties hereto in separate counterparts, each of which when
executed shall be deemed to be an original but all of which shall constitute one
and the same agreement.
 
8.6           This Agreement shall inure to the benefit of and be binding upon
the parties hereto and their respective successors and permitted
assigns.  Neither party may assign any of the benefits under this Agreement
hereunder without the consent of the other party.
 
8.7           Time shall be of the essence of this Agreement.
 
8.8           In the event that any of the provisions of this Agreement should
be invalid, illegal or unenforceable in any respect, the validity, legality or
enforceability of the remaining provisions contained herein shall not in any way
be affected or impaired thereby.
 
8.9           The parties shall do, or cause to be done, all such further acts
and things and shall execute, or cause to be executed, all such further deeds,
documents and instruments as may be reasonably necessary for the purpose of
giving full effect to the transaction contemplated by this Agreement.
 
8.10           This Agreement represents the entire agreement and understanding
of the parties with respect to the transactions set forth herein and no
representations or warranties have been made in connection with this Agreement
other than those expressly set forth herein.  No prior drafts of or term sheets
relating to this Agreement and no words or phrases from any such prior drafts
shall be admissible into evidence in any action or suit involving this
Agreement.
 
[Signatures follow]
 


 
 
- 5 -

--------------------------------------------------------------------------------

 


 
IN WITNESS WHEREOF the undersigned have executed this Agreement as of the date
first written above.
 



 
BORROWER:
         
IVANHOE ENERGY INC.
 
         
 
By:
/s/ Beverly A. Bartlett     Name:   Beverly A. Bartlett     Title:     Vice
President & Corporate Secretary           

 



 
LENDER:
         
IVANHOE CAPITAL FINANCE LTD.
 
         
 
By:
/s/ P. Schattenkirk     Name:   P. Schattenkirk     Title:     Vice President  
       

 

 
 
- 6 -

--------------------------------------------------------------------------------

 
 
 
EXHIBIT “A”
 
NOTE
 


 

US$10,000,000 
December ____, 2011

 
 
FOR VALUE RECEIVED, IVANHOE ENERGY INC., a company incorporated under the laws
of the Yukon (hereinafter called the “Borrower”) unconditionally promises to pay
to the order of IVANHOE CAPITAL FINANCE LTD. (hereinafter called the “Lender”),
on or before the Maturity Date (as defined in the Loan Agreement described
below) at the Lender's principal office or such other address as may be
designated from time to time by Lender, the lesser of Ten Million Dollars
($10,000,000) or the Principal Balance, and to pay interest on such unpaid
Principal Balance, the payment of such principal and interest to be in
accordance with the Loan Agreement. All such principal and interest shall be
payable in immediately available funds in lawful currency of the United States
of America.
 
The term “Principal Balance” shall mean the outstanding principal balance of
this Note, as reduced from time to time in accordance herewith and with the Loan
Agreement. Interest will accrue on the Principal Balance at the Applicable Rate
(as defined in the Loan Agreement).
 
Unless otherwise required by the Loan Agreement, in the event that any date for
payment of interest or principal hereunder is not a Business Day, such payment
shall be due on the next succeeding day which is a Business Day and interest
shall accrue for such extension of time.
 
This Note is the Note referred to in, and is entitled to the benefits of, the
Loan Agreement dated December 30, 2011 (herein called the “Loan Agreement”)
between the Borrower and the Lender, which Agreement, among other things,
contains provisions for acceleration of the maturity hereof upon the happening
of certain stated events.
 
No course of dealing between the Borrower and the holder hereof or any delay on
the part of the holder hereof in exercising any rights hereunder shall operate
as a waiver of any rights of any holder hereof.  Capitalized terms used and not
defined herein shall have the meanings given to them in the Loan Agreement.  All
the covenants, stipulations, promises and agreements in this Note contained by
or on behalf of the Borrower shall bind any successor and assigns, whether
permitted or not and whether so expressed or not.  This Note shall be construed
in accordance with and governed by the laws of British Columbia.
 



 
BORROWER:
         
IVANHOE ENERGY INC.
 
         
 
By:
      Name:      Title:             

 
 
 
 
 

--------------------------------------------------------------------------------